Martin, J.
tit , ,, . . , J. delivered the opinion of the court, The pkiutiffs, as endorsees, brought this action on a note of the defendants’ ancestor to James Rogers.
Johnson for the plaintiffs, Scott for the do-feudants. *
They pleaded the general issue, and, that their ancestor gave the note^pn. ymch.thp. .present suit is brought, to James Rogers, in discharge of a judgment obtained against him, Pulton, by the curator of the estate of A. Phil-deceased, to which James Rogers was decreed to be heir, by a judgment of the district court, which has since been reversed by the supreme court, who has decreed the whole of the estate of she deceased to Thomas Phillips, who has brought suit for the amount of the judgment intended to be paid to James Rogers, by the note on which the present suit is brought; so that, if the defendants fail in it, they will be compelled to pay the money twice
The execution of the note, and indorsement was admitted ; and the allegations in the special plea were proven — -there was judgment for the plaintiffs; and the, defendants appealed.
Admitting that the matter, plea ted in avoidance, would have repelled the claim in the hands of James Rogers, the original payee, his indors-ees cannot be affected thereby.
It. is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.